DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 5-6, 8-11, & 14-20 are allowable. Claims 13 & 21, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of species I - VI, as set forth in the Office action mailed on 1/28/2021, is hereby withdrawn and claims 13 & 21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2021 is being considered by the examiner.

Allowable Subject Matter
Claims 1-3, 5-6, 8-11, 13-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 

claim 1, the prior art fails to teach or suggest, “detecting driving transistors of pixels to obtain present characteristic values of the driving transistors of the pixels; 
extracting historical compensation characteristic values of the driving transistors of the pixels obtained in a previous display cycle of a screen;
calculating a present compensation characteristic value of at least one driving transistor of the pixels according to a present characteristic value and a historical compensation characteristic value corresponding to the driving transistor of the pixels; and 
compensating a corresponding pixel according to the present compensation characteristic value of the driving transistor of the pixels;
wherein calculating the present compensation characteristic value of the at least one driving transistor of the pixels according to the present characteristic value and the historical compensation characteristic value corresponding to the driving transistor of the pixels, includes: 
calculating a difference value between the present characteristic value and the historical compensation characteristic value, wherein the difference value is a difference between the present characteristic value and the historical compensation characteristic value; 
determining a step value according to the difference value, wherein the step value is greater than 0 and less than an absolute value of the difference value; 
comparing the present characteristic value with the historical compensation characteristic value; and 
calculating the present compensation characteristic value according to the present characteristic value, the historical compensation characteristic value and the step value, including: 
setting the present compensation characteristic value as a sum of the historical compensation characteristic value and the step value in a case where the present characteristic value is greater than the historical compensation characteristic value; and 
setting the present compensation characteristic value as a difference between the historical compensation characteristic value and the step value in a case where the present characteristic value is less than the historical compensation characteristic value”, as claimed.


As to claim 11, the prior art fails to teach or suggest, “detect driving transistors of pixels to obtain present characteristic values of the driving transistors of the pixels; 
extract historical compensation characteristic values of the driving transistors of the pixels obtained in a previous display cycle of a screen; and 
calculate a present compensation characteristic value of at least one driving transistor of the pixels according to a present characteristic value and a historical compensation characteristic value corresponding to the driving transistor of the pixels; and 
the gate driver and the source driver are configured to compensate corresponding pixels using the obtained present compensation characteristic values of the driving transistors of the pixels; 
wherein the main control chip is further configured to: 
calculate a difference value between the present characteristic value and the historical compensation characteristic value, wherein the difference value is a difference between the present characteristic value and the historical compensation characteristic value; 
determine a step value according to the difference value, wherein the step value is greater than 0 and less than an absolute value of the difference value;
compare the present characteristic value with the historical compensation characteristic value; and 
calculate the present compensation characteristic value according to the present characteristic value, the historical compensation characteristic value and the step value, 
wherein in a case where the present characteristic value is greater than the historical compensation characteristic value, the present compensation characteristic value is a sum of the historical compensation characteristic value and the step value; and 
in a case where the present characteristic value is less than the historical compensation characteristic value, the present compensation characteristic value is a difference between the historical compensation characteristic value and the step value”, as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385.  The examiner can normally be reached on Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID TUNG/Primary Examiner, Art Unit 2694